Weston C. J.
As to the supposed pregnancy of the plaintiff, the jury had all the facts bearing upon that question. We are not aware of any principle of law, which would justify receiving the opinion of the witnesses, that such was the fact. It does not appear that they had any professional or peculiar skill, which might have warranted the admission of such testimony.
Still more exceptionable was the evidence offered and rejected, that there were rumors, that she had been in that condition. They may have originated in slander, or may indeed have been set on foot, with a view to answer the defendant’s purposes. Rumor is entitled to very little respect as a test of truth.
There may be found some cases of slander, which are based altogether upon an injury to character, in which evidence has been received, that the plaintiff had been suspected of certain crimes, by way of mitigation of damages. It may be difficult to reconcile these cases with the law of evidence; and in Bodwell v. Swan et ux. 3 Pick. 376, which was an action of slander, testimony of this kind was, upon consideration, rejected; although evidence of general character is undoubtedly admissible in such cases. If this had been an action of that class, we are by no means prepared to say, that evidence of rumors as to particular charges, could have been received ; but in .an action of the kind now under consideration, we are referred to no precedent, nor do we believe that any exists, which would justify its admission.
The presiding Judge was requested to instruct the jury as matter of law, that the plaintiff had discharged the defendant from the obligation of his promise. We have looked into the correspondence, relied upon as having this effect. In her letters, she uses the language of expostulation. She speaks of her wounded feelings and disappointed hopes, and sometimes the stirrings of female pride are manifest, at his long neglect. In her letter of *311the 12ih of July, there does escape from her pen an intimation, that if he has no inclination to marry, it was her sincere wish, that he should not come for her. She then speaks of her bitter disappointment, and of her blighted prospects, and remonstrates with him for his unkindness. She closes by saying, “ I do not wish to have you think I am impatient to be married. I feel perfectly willing to wait; but the idea of being kept in suspense is no ways agreeable.” In that of the 1th of September, she says, “I shall never get married — don’t wish to — shall never be married, unless 1 marry you.” Take the correspondence together, it is so far from manifesting a willingness to give him up, that she seems never to have entirely abandoned the hope, that he would fulfil his engagement.
With regard to the damages, we cannot pronounce them to be excessive. The defendant had violated his plighted faith with the plaintiff, trifled with her affections, and- cruelly and without cause, attempted to asperse and destroy her character, in which he persevered, by way of defence, at the last trial in this court.

Judgment on the verdicL